Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
Applicant's argument, filed on August 20, 2021 has been entered and carefully considered. Claims 1-4, 7, 10, 11, 15, 17, and 20-22, are amended and claims 6, 8, 9, 12, 14, 16, 18 and 19 are canceled. Claims 23-29 are added and 1-4, 7, 10, 11, 13, 15, 17 and 20-29 are pending. 
The rejection of claims 14 and 15 under 35 U.S.C. 101 are withdrawn.

	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 11, 13, 15, 17  and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Chen et al.  (Enhanced Template Matching in FRUC Mode ; given by the applicant in the IDS; hereinafter as Xu) in view of  Li et al. (US. Pub. No. 2018/0098087 A1; filed on Sep. 28, 2017).
Regarding claim 1, Xu teaches a method for encoding video information([abstract]-encoding and decoding information), comprising: determining using frame rate upconversion (FRUC) with a template matching([abstract]- enhancement to FRUC template matching mode in JEM-4.0. An identified issue is that motion information derived by the existing uni-directional template matching is unreasonably used for bi-prediction in the FRUC template matching mode), a motion vector prediction candidate for a current block of picture information included in the video information([see in Fgi. 1, pg. 1, section:1]- in Fig.11, template matching is used to derive motion information), wherein the template matching comprises comparing a first template comprising at least one reconstructed neighboring sample of the current block to a second template comprising at least one reconstructed neighboring sample of a block in a reference picture corresponding to the current block([see in Fig. 1-2]- in Fig.1, template matching is used to derive motion information of current block by finding the best match between a template (top and/or left neighbouring blocks of the current block) in current picture and 
However, Xu does not explicitly disclose inferring an illumination compensation flag for the current block based on an illumination compensation flag associated with the motion vector prediction candidate determined using FRUC with the template matching; and encoding the current block based on the illumination compensation flag inferred for the current block.
In an analogous art, Li teaches inferring an illumination compensation flag for the current block based on an illumination compensation flag associated with the motion vector prediction candidate determined using FRUC with the template matching([para 0009-0010 and 0014]- a local illumination compensation flag is not signaled for the block based on the frame rate up-conversion bilateral matching coding mode being used for the block; [see also in Fig. 6 ]); and encoding the current block based on the illumination compensation flag inferred for the current block([see in para 0019]- using local illumination compensation for a block of the video data, where frame rate up-conversion bilateral matching coding mode is disallowed from being used for the block when local illumination compensation is used for the block.  The method further includes determining motion information for the block, wherein the motion information is determined after local illumination compensation is used for the block). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Xu for improving frame rate up-conversion (FRUC) [Li; para 0002].

Regarding claim 3, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 1 have been met in apparatus claim 3.
Regarding claim 4, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 1 have been met in apparatus claim 4.
Claim 5-6(canceled).
Regarding claim 7, Xu teaches where in the template matching comprises using a cost function ([see in Fig. 1]- in fig. 1 illustrates a template matching cost function.).
Claim 8-9(canceled).
Regarding claim 10, Xu teaches wherein  inter prediction is used as the cost function([see in Fig. 1]- template matching is suitable to derive motion information for uni-prediction instead of bi-prediction.However, motion compensation prediction for the existing FRUC template matching mode always uses bi-prediction to generate predictor for current block).
Regarding claim 11, Li teaches Chen teaches wherein an affine template is used as the  cost function([para 0039]- determining a matching cost of the affine motion model is less than a matching cost of the translational motion model.  These aspects can further include signaling application of the affine motion model in a bitstream).
Claim 12(canceled).

Claim 14(canceled).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Claim 16(canceled).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Claim 18-19(canceled).
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 23 have been met in claim 1.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 10.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 11.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Li et al., US 2018/0270500  A1, discloses Techniques and systems are provided for deriving one or more sets of affine motion parameters at a decoder.
2.	HUANG et al., US 2018/0077417 A1, discloses block partition for coding and/or prediction process in video coding.
3.	Chuang et al., US 2018/0098086, discloses a method of processing video data is provided.
4.	Liu et al., US 2016/0366415 A1, discloses systems and methods for performing illumination compensation for video coding.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD N HAQUE/Primary Examiner, Art Unit 2487